294 Md. 103 (1982)
447 A.2d 871
HARVEY FRANKLIN BOYD
v.
STATE OF MARYLAND
[No. 68, September Term, 1982.]
Court of Appeals of Maryland.
Decided July 27, 1982.
The cause was submitted to MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
PER CURIAM:
The petition for writ of certiorari filed in this case by Harvey Franklin Boyd presented the following question: "Did the Court of Special Appeals err in holding that the dismissal requirement of Article 27, § 616 E (Article IV of the Interstate Agreement on Detainers) did not apply to the instant case because the instant indictment was not one contemplated by § 616 E (e)?"
The petition having been granted, the judgment of the Court of Special Appeals in Boyd v. State, 51 Md. App. 197, 441 A.2d 1133 (1982) is affirmed for the reasons set forth in the opinion of that Court.
Judgment of the Court of Special Appeals affirmed.
Costs to be paid by the petitioner.